Citation Nr: 0921356	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cold injury with degenerative joint disease of the right 
hand, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cold injury with degenerative joint disease of the left hand, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbar strain with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1945 to August 1946 
and October 1946 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claims for increased 
ratings for his bilateral hand and low back disabilities.  

In a December 2006 rating decision, the RO increased the 
ratings for the Veteran's residuals of cold injuries with 
degenerative joint disease for the hands from 10 to 30 
percent, effective October 31, 2005 or the date of receipt of 
the claims.  As the Veteran has not been granted the maximum 
benefit allowed (e.g., on an extraschedular basis), he is 
presumed to be seeking higher ratings and the claims are 
still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran has been in receipt of a 
total disability rating based on individual unemployability 
(TDIU) and special monthly compensation during the entirety 
of this appeal.

In the Veteran's substantive appeal (VA Form 9), he indicated 
a desire to have a local hearing.  The record documents that 
the Veteran subsequently accepted to be scheduled for VA 
examinations in lieu of the hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



                                                  FINDINGS OF 
FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The Veteran is in receipt of the maximum schedular 
ratings for residuals of cold injuries of the right and left 
hand; there is no evidence of complications warranting a 
separate compensable rating for either hand.

3.  The Veteran's service-connected lumbar strain with 
degenerative joint disease is manifested by pain, limitation 
of motion, and some muscle spasm resulting in an abnormal 
gait and spinal contour; however, forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less; 
there is no medical evidence of incapacitating episodes of 
intervertebral disc syndrome necessitating bedrest prescribed 
by a physician, and the preponderance of the evidence is 
against a finding of an associated neurological deficit 
warranting a separate compensable rating, including but not 
limited to bowel and bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
cold injury residuals in the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 
7122 (2008).

2.  The criteria for a rating in excess of 30 percent for 
cold injury residuals in the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7122 
(2008).

3.  The criteria for a rating in excess of 20 percent for 
lumbar strain with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

In Vazquez-Flores, 22 Vet. App. 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After review of the notice provided to the Veteran, the Board 
finds that there is no prejudicial error in adjudicating the 
claims on appeal on the merits.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Veteran was issued a January 2006 VCAA notification 
letter that addressed the issues on appeal.  In a March 2006 
letter, the Veteran was issued notice of how to establish 
disability ratings and effective dates, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding service connection claims.  

The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claims; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  However, such is harmless error because the 
documents issued to the Veteran would provide a reasonable 
person knowledge of what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (reversed on other grounds).  

The March 2006 letter listed types of evidence that the 
Veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  Based on the March 
2006 letter, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

In the July 2006 statement of the case, the RO included a 
copy of Diagnostic Code 7122, located in 38 C.F.R. § 4.104, 
under which the cold injury residuals are rated and the 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, located in 38 C.F.R. § 4.71a.  As 
a reasonable person could understand from this document and 
the other notice letters the evidence that was needed to 
substantiate the claims, the second element listed above is 
substantially satisfied.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (reversed on other grounds).  
Accordingly, there could be no prejudice if the purpose 
behind the notice has been satisfied; that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim.

In addition, the March 2006 letter informed the Veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued a week after the March 2006 rating 
decision on appeal.  The Veteran was subsequently been issued 
a July 2006 statement of the case.  This re-adjudication of 
the claims cured the timing defect.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

Neither the Veteran, nor his representative, has indicated 
any prejudice caused by the timing error.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129, S. Ct. 
1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has undergone VA 
examinations to evaluate the severity of the disabilities on 
appeal, to include VA examinations provided in November 2006.  
The Board finds that these examinations revealed findings 
that are adequate for rating the bilateral hand and back 
disabilities at issue.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations:  General

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  

Law and Regulations: Residuals of Cold Injury

Diagnostic Code 7122, located in 38 C.F.R. § 4.104, provides 
ratings for residuals of cold injury.  Cold injury residuals 
of arthralgia or other pain, numbness, or cold sensitivity 
are rated 10 percent disabling.  Cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), are rated 20 percent disabling.  Cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
provides that amputations of fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy 
are to be rated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be rated separately, unless they are used to 
support a rating under Diagnostic Code 7122.  Note (2) to 
Diagnostic Code 7122 provides that each affected part (e.g., 
hand, foot, ear, nose) is to be rated separately and the 
ratings are to be combined in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  38 C.F.R. § 4.104.

Factual Background: Residuals of Cold Injuries

The Veteran contends that his disabilities are more severe 
than contemplated by the current rating.  The Veteran 
underwent a cold injury protocol examination in February 
2006.  The examiner reported the history of the disability, 
stemming from service in Korea.  The Veteran complained of 
residual pain and stiffness in both hands, but no treatment 
had been required for this disability since 1950.

The examiner documented that there were no amputations or 
other tissue loss due to this disability.  There was cold 
sensitization and "cold feeling."  There was pain and 
stiffness in the joints.  The examiner also documented that 
the Veteran had chronic splitting of the thumb nails of both 
hands.  The Veteran also had recurrent numbness and tingling 
fingers in both hands.

During physical examination, the examiner noted that there 
was sparse hair growth of the hands.  The Veteran reported 
residual pain and stiffness in both hands but there was no 
evidence of pain or stiffness of any of the involved joints 
and he found no abnormalities in this regard during the 
examination.  There was no evidence of pain during range of 
motion testing.  In the wrist, there was 70 degrees of 
extension, 80 degrees of flexion, 20 degrees of radial 
deviation, and 45 degrees of ulnar deviation.  In the 
fingers, there was 80 degrees of motion in the distal 
interphalangeal joints of the thumbs, and 50 degrees of 
motion in the metacarpophalangeal joints and 90 degrees of 
motion in the distal interphalangeal joints.  There was 70 
degrees of thumb palmar abduction bilaterally.  Diagnoses 
were of a history of cold exposure in both hands and 
degenerative joint disability of both hands.

The Veteran underwent an additional VA examination in 
November 2006.  The examiner documented review of the claims 
file.  The examiner indicated that the Veteran started to say 
that he had lost a finger tip due to the cold injury, but 
this was corrected by the Veteran's wife.  The wife corrected 
that the finger tip was lost in an unrelated post-service 
injury.  The Veteran had cold sensitization, paresthesias, 
and numbness when the temperature was below 60 degrees.  The 
Veteran continued to have chronic splitting of the thumb 
nails.  The examiner documented the diagnosis of degenerative 
joint disease of the hands and fingers with stiffness and 
thinning of the skin of the hands.  There was also a feeling 
of cold in the fingers during the winter months.  The Veteran 
reported no pain.

During physical examination, hair growth was noted to be 
normal.  The examiner found no pain or stiffness of any 
joints affected by cold injury.  The examiner found full 
range of motion in all fingers, with no further limitation or 
pain with repeated efforts.  Diagnosis was "minor cold 
weather injury fingers with residuals."

Analysis: Residuals of Cold Injury

The Veteran was granted the maximum schedular rating for the 
right and left hands during the entirety of the appeal.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122.  The 30 percent 
rating encompasses findings of nail abnormalities and X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  In this case, the Veteran has 
split nails, and complains of feelings of coldness, and 
stiffness in his joints.  Although Note (1) after Diagnostic 
Code 7122 provides instances in which separate rating should 
be provided, such as for amputation of fingers or toes, or 
for complications such as squamous cell carcinoma and 
peripheral neuropathy, there is no evidence of such 
complications in this case.  In this regard, the Veteran's 
wife clarified that the Veteran did not lose part of his 
finger due to the cold injury.  Therefore, as the Veteran is 
in receipt of the maximum schedular rating under Diagnostic 
Code 7122 and the Board can find no basis under which to 
provide ratings under other or additional diagnostic codes, a 
schedular rating in excess of 30 percent for the right hand 
and 30 percent for the left hand is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has not 
indicated that the residuals of cold injuries of either the 
right or left hand causes marked interference with employment 
or necessitates frequent hospitalization, and the evidence of 
record does not otherwise support such a finding.  As noted, 
the Veteran has been in support of a TDIU during the entirety 
of this appeal.  The Board finds that the rating criteria 
reasonably compensate the Veteran's disability level and 
symptomatology.  The record lacks evidence that the cold 
injury residuals disabilities have markedly interfered with 
his ability to work or necessitated frequent hospitalization.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

In view of the foregoing, the Board finds that the evidence 
does not support a rating in excess of 30 percent for the 
right hand or 30 percent for the left hand.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for ratings in excess of 30 percent 
for residuals of right and left hand cold injuries must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Spine

The Veteran filed his claim for an increased rating in 
October 2005.  The rating criteria have not been amended 
since the filing of this claim.  The current rating criteria 
provide that a service-connected spine disability on appeal 
may be rated based on incapacitating episodes or rated under 
the general rating formula for diseases and injuries of the 
spine.  For a disability to be rated based on incapacitating 
episodes, there must be evidence that the service-connected 
disability involves intervertebral disc syndrome, such as 
evidence of degenerative disc disease.

Rated based on incapacitating episodes, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes of the spine having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71, Formula for Rating 
Intervertebral Disc Syndrome, Note (1).

Under the alternative rating criteria, a 10 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Factual Background:  Spine

Less than a year prior to the October 2005 claim on appeal, 
the Veteran underwent a VA spine examination.  See 38 C.F.R. 
§ 3.400.  In this January 2005 examination, the examiner 
documented the etiology of the back pain, which resulted from 
the Veteran wearing a prosthetic implant on the left leg 
status-post amputation.

The Veteran described his back pain as dull ache in the 
morning and with cold damp weather, which became sharp with 
movement.  The Veteran took various medications for this back 
pain.  The examiner reported that the Veteran's description 
of significant limitation of motion and functional impairment 
during flare-ups of pain.  The clinician indicated that there 
were no associated features or symptoms with the disability, 
such as weight loss, fevers, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder complaints, bowel 
complaints, or erectile dysfunction.  

The examiner further documented that the Veteran was unsteady 
because of the artificial leg, noting a history of falls with 
a recent fracture of his leg.  He underwent back surgery in 
September 2003, which alleviated radicular pain to the right 
leg.  The clinician noted that the Veteran was unable to 
perform activities of daily living, noting that he required 
assistance with dressing, undressing and bathing.  The 
examiner opined that the Veteran would not be able to protect 
himself from the hazards of daily living because of his 
inability to use his lower extremities and severe back pain.  
The Veteran was confined to a wheelchair during this 
examination.

The January 2005 physical examination found that the Veteran 
had 60 degrees of forward flexion with pain, 15 degrees of 
extension with pain, 20 degrees bilateral lateral flexion 
with pain, and 20 degrees bilateral rotation with pain.  The 
examiner separately stated that the spine was painful on 
extremes of all ranges of motion.  The clinician also 
indicated that the Veteran had weakened movement against mild 
resistance, excess fatigability, incoordination, painful 
motion on use, and lack of endurance.  The examiner did not 
provide a specific number of degrees of lost movement due to 
the functional impairment.  There was some loss of normal 
lumbar lordosis in the lumbar spine.  

The examiner found that the questions regarding 
intervertebral disc syndrome were not applicable to this 
claim, and therefore did not indicate the duration of 
incapacitating episodes.  Diagnoses, however, included a 
finding of degenerative disc disease.

The Veteran underwent another VA examination, in February 
2006, by the same examiner who provided the January 2005 VA 
examination.  The examiner documented that the Veteran did 
not have additional limitation of motion or functional 
impairment during flare-up and had no associated features or 
symptoms.  The clinician indicated, contrary to the earlier 
report, that the Veteran did not have a history of falls and 
that he was not unsteady.  The Veteran reported that he had 
not lost any employment over the past year requiring bed rest 
due to back or neck pain.  Further, there was no complaint of 
difficulty eating, grooming, bathing, toileting, or dressing.

Range of motion testing revealed evidence of discomfort on 
flexion of 60 degrees and 10 degrees of extension.  The 
Veteran also had bilateral lateral flexion of 30 degrees, and 
bilateral rotation of 45 degrees.  The examiner documented 
that there was no additional limitation by pain, fatigue, 
weakness, loss of coordination or lack of endurance following 
repetitive movement.

An X-ray examination revealed a 60 percent compression of T12 
vertebral body.  Diagnoses included severe degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  There was no diagnosis of a separate neurological 
disorder.

A March 2006 addendum to the February 2006 VA examination was 
filed to correct/clarify the Veteran's ability to ambulate.  
The writer noted the Veteran's symptoms, to include pain 
which radiated into the extremities.  The writer of the 
addendum, however, did not provide a diagnosis of a 
neurological disability.  The Veteran's ambulation, with a 
walker, was limited to 10 yards or so at a time, at which 
point he must stop and rest.

The Veteran underwent an additional VA examination in 
November 2006.  The examiner noted review of the claims file 
and noted the Veteran's complaints of pain, which was located 
in the center of the lower back and was non-radiating.  
During a flare-up, the pain was an 8-9 in severity on a 10 
point scale, with 10 being the most severe pain.  The Veteran 
was noted to have additional limitation of motion and 
functional impairment during flares.  There were no 
associated features or symptoms.

The Veteran used a wheeled walker and a lumbar brace.  The 
Veteran was able to walk 30 yards with a wheeled walker.  The 
examiner reported that the Veteran was unsteady due to 
multiple problems, and that the Veteran had a significant 
fall once a month.  If not flared-up, the spine condition did 
not impair daily functional activities for self care.  The 
examiner indicated that there were no periods of 
incapacitation.

The examiner found that the Veteran had muscle spasms.  Range 
of motion testing revealed that the Veteran had 90 degrees of 
flexion, and 10 degrees of extension, bilateral lateral 
flexion, and bilateral rotation.  The Veteran had an increase 
in pain at the end point of all the ranges of motion.  There 
was no additional limitations noted with repetition of 
movement during the examination that was related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  The 
examination stated that there was no change in the reported 
ranges of motion based on the point in the range of motion 
where pain begins and ends.

The examiner reiterated that there were muscle spasms, with 
an abnormal gait.  The gait, however, was noted to be 
primarily due to the below the knee amputation versus the 
Veteran's service-connected low back disability.  The 
examiner indicated that there was no ankylosis but there was 
a 60 percent loss of height in (a status-post fracture) T12 
(the twelve thoracic vertebra).  The examiner documented that 
the Veteran's low back disability had not caused any episodes 
of incapacitation during the past 12 months.

Following the November 2006 examination, the diagnoses were 
extensive severe degenerative changes of the lumbar spine to 
include degenerative disc disease, degenerative joint 
disease, and osteophytosis with residuals; status-post lumbar 
sacral spine surgery, old compression fracture of T12; and 
chronic lumbar sacral strain.

Analysis:  Spine

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 20 percent disabling under the current 
rating criteria.  Although there is evidence of degenerative 
disc disease, the evidence of record, to include the November 
2006 VA examination, does not show that the Veteran has 
incapacitating episodes or symptoms necessitating bedrest 
prescribed by a physician.  Further, a review of the evidence 
of record, to include the reports of VA examinations, does 
not reveal any neurological deficit associated with the spine 
disability, including but not limited to bowel and bladder 
impairment.  

The disability is rated under the General Rating Formula for 
Diseases and Injuries of the Spine, only.  See General Rating 
Formula for Diseases and Injuries of the Spine, 38 C.F.R. 
§ 4.71a.  The Veteran was provided VA examinations in January 
2005, February 2006, and November 2006, which were thorough 
in nature.  While there are some differences in findings 
reported, the Board finds no evidence of ankylosis or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Board finds no basis on the evidence from this period of 
time that would substantiate a higher rating based on the 
criteria set forth in DeLuca.  Specifically, there is no 
medical evidence to show that pain or flare-ups of pain, 
supported by objective findings, results in additional 
limitation of motion of the thoracolumbar spine to a degree 
that would support a rating in excess of 20 percent, nor does 
the medical evidence show such additional limitation of 
motion due to fatigue, weakness, incoordination or any other 
sign or symptoms attributable to the a lumbar strain or a 
bulging disc that would support such a rating.  Therefore, a 
higher schedular rating based upon limitation of motion is 
not warranted.

In view of the foregoing, the Board finds that the Veteran's 
service-connected lumbar strain with degenerative joint 
disease is manifested by pain, limitation of motion, and some 
muscle spasm resulting in an abnormal gait and spinal 
contour.  However, forward flexion of the thoracolumbar spine 
is not limited to 30 degrees or less and there is no medical 
evidence of incapacitating episodes of intervertebral disc 
syndrome necessitating bedrest prescribed by a physician.  
Further, the preponderance of the evidence is against a 
finding of a neurological deficit warranting a separate 
compensable rating, including but not limited to bowel and 
bladder impairment. 

The board also notes that there is also X-ray evidence of an 
old compression fracture of T-12 with loss of 60 percent of 
the height.  However, service connection is not in effect for 
the fracture and its residuals.  Moreover, this bony 
abnormality is in the lower thoracic region versus the 
Veteran's low back or lumbar spine region.  Even assuming the 
vertebral fracture with deformity is part of the service-
connected disability, a separate compensable rating is not 
warranted under the applicable rating criteria; it is one of 
the criteria for a 10 percent rating and the Veteran's low 
back disability is rated 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 and General Rating formula for Diseases 
and Injuries of the Spine     

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has not 
specifically indicated that the spine disabilities interfere 
with employment or causes frequent hospitalization, and the 
evidence of record does not otherwise support such a finding.  
As noted, the Veteran has been in support of a TDIU during 
the entirety of this appeal.  The Board finds that the rating 
criteria reasonably compensate the Veteran's disability level 
and symptomatology.  The record lacks evidence that the spine 
disability has markedly interfered with his ability to work 
or necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

In view of the foregoing, the Board finds that the evidence 
does not support a rating in excess of 20 percent for the 
Veteran's low back disability under the criteria for rating 
diseases or injuries of the spine.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, since the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
the Veteran's low back disability, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating for residuals of a cold 
injury of the right hand, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for residuals of a cold 
injury of the left hand, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for lumbar strain with 
degenerative joint disease, currently rated as 20 percent 
disabling, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


